UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


DAVID PEDDER,                                    §
                                                 §
                Petitioner,                      §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:16-CV-203
                                                 §
DIRECTOR, TDCJ-CID,                              §
                                                 §
                Respondent.                      §

   MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING THE
        MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, David Pedder, an inmate confined within the Texas Department of Criminal

Justice, Correctional Institutions Division, through counsel, filed this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be dismissed as time-barred.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Petitioner

filed objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo

review of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P.

72(b).

         Petitioner challenges the Magistrate Judge’s conclusions regarding the actual innocence

gateway claim pursuant to McQuiggin v. Perkins, 569 U.S. 383 (2013).
       In McQuiggin, the Supreme Court held that a habeas petitioner can overcome the expiration

of the AEDPA statute of limitations by making a convincing show of actual innocence. Id. at 386.

A petitioner attempting to overcome the expiration of the AEDPA statute of limitations by showing

actual innocence is required to produce new evidence sufficient to persuade the district court that

“no juror, acting reasonably, would have voted to find him guilty beyond a reasonable doubt.”

Id. (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)). To open the gateway to federal habeas

review, a petitioner asserting his actual innocence of the substantive offense must: (1) present

“new reliable evidence - whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence;” (2) “that was not presented at trial;” and (3) must show,

that in light of this new evidence, “it is more likely than not that no reasonable juror would have

found petitioner guilty beyond a reasonable doubt.” House v. Bell, 547 U.S. 518, 537 (2006)

(citing Schlup, 513 U.S. at 299)).

       The Magistrate Judge determined that the evidence relied upon is not “new” as it was

clearly substantially available at the time of trial. In addition, the Magistrate Judge found the

evidence put forth in the form of sixteen new affidavits was merely cumulative of the testimony

put forth by Mr. Freeman who testified at trial:

       While the purported new evidence may have bolstered the testimony of Mr.
       Freeman, the undersigned cannot find that it is more likely than not that no
       reasonable juror would have convicted petitioner in light of the new
       evidence. During trial, the jury heard testimony from both Mr. Freeman
       and the defendant that petitioner did not have a key to the building nor did
       he have access to the alarm code during the time the incident allegedly
       occurred. The jury also heard Mr. Freeman’s testimony that he witnessed
       the defendant and the victim sitting and waiting in the truck for him to
       arrive and open the doors to the business. The jury heard this evidence and
       apparently chose to reject it. Thus, because the additional sixteen affidavits
       do not constitute new evidence, but reflect information that was otherwise
       available and already presented to the jury, petitioner does not demonstrate

                                         2
       actual innocence. The undersigned finds that petitioner has not shown that
       his actual innocence argument survives his untimely § 2254 petition.

Report and Recommendation, pgs. 9-10 (docket entry no. 14).

       The Court finds no error in this determination. Regardless, even if this evidence was

considered new, petitioner has not shown that in light of the new evidence, no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt. McQuiggin, 569 U.S.

at 386 (quoting Schlup, 513 U.S. at 329)); see also Bosley v. Cain, 409 F.3d 657, 664 (5th Cir.

2005) (“The Schlup standard ‘ does not merely require a showing that a reasonable doubt exists

in the light of the new evidence, but rather that no reasonable juror would have found the

defendant guilty.’”) (emphasis added). “[T]he Schlup standard is demanding. The gateway should

open only when a petitioner presents ‘evidence of innocence so strong that a court cannot have

confidence in the outcome of the trial unless the court is also satisfied that the trial was free of

nonharmless constitutional error.’” Id. at 400 (citing Schlup, 513 U.S. at 316). At best,

petitioner’s “new” evidence shows that a reasonable doubt could have been found to exist; it fails,

however, to satisfy his burden of showing that no reasonable juror would have found him guilty.1

Petitioner has failed to meet his burden under McQuiggin.

       In addition, petitioner argues the new evidence is not limited to affidavits and includes

photographs and diagrams of the scene demonstrating the “absurdity of the complaint.” Although

it appears petitioner attached the photographs and diagram to his amended petition, he did not



1
       Petitioner proceeds on the assumption that the trial court would have allowed petitioner’s trial counsel to
       parade an additional five to sixteen witnesses to testify that petitioner did not have a key to the building and
       that they all observed petitioner waiting in the truck with the victim the morning of the incident. Cf; TEX.
       R. EVID. 403 (“The court may exclude relevant evidence if its probative value is substantially outweighed by
       a danger of one or more of the following: unfair prejudice, confusing the issues, misleading the jury, undue
       delay, or needlessly presenting cumulative evidence.”) (emphasis added).

                                                         3
discuss the photographs and diagram in the analysis of his actual innocence claim; there is no

reference to them. See Amended Petition, pgs, 18-22 (docket entry no. 5). Petitioner only

discussed sixteen new affidavits as evidence of actual innocence. Id. This would be, in effect,

a late amendment which this Court will not allow. See FED. R. CIV. P. 15(a)(2). Furthermore,

it would appear the photographs and diagrams as they relate to petitioner’s actual innocence claim

may not have been properly exhausted. A review of petitioner’s Original State Writ of Habeas

Corpus and First Amended State Writ of Habeas Corpus reveals that petitioner only put forth five

new exculpatory affidavits as it relates to his actual innocence claim. See Original State Writ

(docket entry no. 12-27) and First Amended State Writ (docket entry no. 12-25). There is no

discussion of the photographs and diagrams as new evidence of actual innocence. Moore v.

Quarterman, 454 F.3d 484, 491 (5th Cir. 2006) (to exhaust state remedies a habeas petitioner

must fairly present “the substance of his claim to the state courts.”). Because of the late

amendment, however, this Court need not make a determination as to proper exhaustion and a

potential procedural bar as it relates to the photographs and diagrams. Regardless, despite the

improper amendment and assuming, without finding, the photographs and diagrams have been

properly exhausted in state court, petitioner does not demonstrate that with this new additional

evidence, no reasonable juror would have found petitioner guilty beyond a reasonable doubt.

McQuiggin, 569 U.S. 383, 386 (2013).

       Furthermore, petitioner has failed to demonstrate the state court’s decision was contrary

to or involved the unreasonable application of federal law, or that the state court’s decision was

based upon an unreasonable determination in light of the facts before the court. 28 U.S.C. §

2254(d); Harrington v. Richter, 562 U.S. 86, 102 (2011). “As amended by the AEDPA, §


                                                4
2254(d) stops short of imposing a complete bar on federal-court relitigation of claims already

rejected in state proceedings.” Id. at 102 (citation omitted). “It preserves authority to issue the

writ in cases where there is no possibility fairminded jurists could disagree.” Id. Petitioner has

simply not met this burden and petitioner’s claims are barred by the applicable statute of

limitations.

       Alternatively, petitioner requests an evidentiary hearing. Petitioner argues the state court

declined to have an evidentiary hearing and merely adopted the State’s Findings of Fact and

Conclusions of Law and, therefore, could not consider the credibility or strength of petitioner’s

witnesses.

       A court, however, shall not conduct an evidentiary hearing unless the petitioner failed to

develop a claim in state court, provided that the claim relies on a new rule of constitutional law

or on “a factual predicate that could not have been previously discovered through the exercise of

due diligence” and the facts would “establish by clear and convincing evidence” the petitioner’s

actual innocence. 28 U.S.C. § 2254(e)(2); see also Rules Governing Section 2254 Cases 8(a).

Petitioner has failed to satisfy the statutory requirements. He has not demonstrated the existence

of any factual dispute that warrant a federal evidentiary hearing.

       Finally, petitioner alternatively requests a stay to file an out-of-time PDR, arguing the

following:2

       Under Texas law, appointed counsel has a duty to promptly and accurately
       inform an appellant of the outcome of a direct appeal and of all his further
       appellate options and their accompanying deadlines. Ex parte Wilson, 956
       S.W.2d 25, 27 (Tex. Crim. App. 1997). Texas law allows a citizen who


2
       Petitioner argues he missed his deadline to file a petition for discretionary review due to incorrect information
       provided by appellate counsel. Objections, pg. 2 (docket entry no. 6).

                                                5
       did not timely file a Petition for Discretionary Review to utilize the State
       Writ process and petition to file a Petition for Discretionary Review “out
       of time” if not so informed. The Court of Criminal Appeals, however, will
       not consider a State writ when a Federal writ is pending. Ex parte Soffar,
       143 S.W.3d 804 (Tex. Crim. App. 2004).

       The United States Supreme Court has determined, in States that permit an
       “out of time” appellate review document to be filed and considered, that the
       AEDPA deadline can be restarted. See Jimenez v. Quarterman, 555 U.S.
       113 (2009) (A state court’s grant of leave to file an out-of-time direct appeal
       resets the date when the conviction becomes final § 2244(d)(1)). As such
       assuming this Court declines to consider the McQuiggin arguments now
       presented by Petitioner, he respectfully requests the Court grant a stay of
       these proceedings so that the Texas Court of Criminal Appeals may
       consider the possibility of granting an “out of time” Petition for
       Discretionary Review.

Objections, pg. 10 (docket entry no. 17).

       As outlined by the Magistrate Judge, the decision in Jimenez v. Quarterman is narrow in

scope. 555 U.S. 113 (2009). In Jimenez, the Supreme Court held simply that the AEDPA

limitations period has not begun when an out-of-time appeal has been granted by the state court,

because finality under § 2244(d)(1)(A) “must reflect the conclusion of the out-of-time direct

appeal, or the expiration of the time for seeking review of that appeal.” Id. at 121. Petitioner

overlooks the fact that the holding in Jimenez pertains only to the finality of the judgment and that

an out-of-time review only pushes back the finality date of a judgment when such review has

occurred before the filing a petition for writ of federal habeas corpus. Id. (emphasis added) (“[o]ur

decision today is a narrow one. We hold that, where a state court grants a criminal defendant the

right to file an out-of-time direct appeal during state collateral review, but before the defendant

has sought federal habeas relief, his judgment is not yet “final” for purposes of §

2244(d)(1)(A).”). Indeed, the Court noted that its decision did not address whether Jimenez would

have been able to timely seek federal habeas relief after the one-year statutory period expired but

                                                 6
before the state court granted his motion to reopen direct review. Id. at 120, n.4. The Court

explained that such a petition would not be timely under § 2244(d)(1)(A) under its prior holding

“that the possibility that a state court may reopen direct review ‘does not render convictions and

sentences that are no longer subject to direct review nonfinal.’” Id.

       Furthermore, it is likely an out-of-time PDR will be considered an abuse-of-the-writ and

be procedurally barred. The Texas Court of Criminal Appeals is the only court with jurisdiction

to consider a motion for an out-of-time appeal and it may only be pursued through a writ of habeas

corpus brought pursuant to 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE

CRIM. PROC. 11.07; Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993) (the TCCA

alone among the courts of Texas has authority to release from confinement persons who have been

finally convicted of felonies in this State) (citing TEX. CODE. CRIM. PROC. art. 11.07 § 3; Ex parte

Alexander, 685 S.W.2nd 57, 60 (Tex. Crim. App. 1985)) (“it is well established that only the

Court of Criminal Appeals possesses the authority to grant relief in a post-conviction habeas

corpus proceeding where there is a final felony conviction.”).

       Petitioner has already presented a state writ of habeas corpus before the Texas Court of

Criminal Appeals. Ex parte Pedder, No. 82, 450-01 (docket entry no. 12-27). Pursuant to the

Texas abuse-of-the-writ doctrine, it appears petitioner’s second state habeas application to pursue

an out-of-time PDR would be barred by the Texas Court of Criminal Appeals. See ex parte

Whiteside, 12, S.W.3d 819, 821 (Tex. Crim. App. 2000) (article 11.07, section 4 of the Texas

Code of Criminal Procedure applies to all subsequent applications); Ex parte Barber, 879 S.W.2d

889, 891 n. 1 (Tex. Crim. App. 1994). The likely dismissal of petitioner’s out-of-time PDR

renders petitioner’s motion for stay futile.


                                                 7
       Finally, petitioner’s reliance on Ex parte Soffar is misplaced. 143 S.W.3d 804 (Tex. Ct.

Crim. App. 2004). In that case, the Texas Court of Criminal Appeals held that the state court may

consider a successive application for a state writ of habeas corpus if the federal court with

jurisdiction over a parallel petition for a federal writ of habeas corpus enters an order staying its

proceedings to allow the federal petitioner to pursue his unexhausted claims in state court. Id.

(emphasis added). Petitioner’s claims in the preset case, however, are exhausted but untimely.

Petitioner’s request for a stay is denied.

                                             ORDER

       Accordingly, the objections of the plaintiff are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. A Final Judgment will be entered in this case in accordance with the Magistrate

Judge’s recommendations.

       In addition, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not

proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

for a certificate of appealability requires petitioner to make a substantial showing of the denial of

a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, petitioner need not

establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See

Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability


                                                 8
should be resolved in favor of petitioner, and the severity of the penalty may be considered in

making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       In this case, petitioner has not shown that the issues are subject to debate among jurists of

reason or worthy of encouragement to proceed further. As a result, a certificate of appealability

shall not .issue in this matter.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 24th day of January, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 9
